Citation Nr: 1012599	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Whether vacatur of the December 1, 2008, Board of 
Veterans' Appeals decision is warranted insofar as it denied 
entitlement to service connection for a depressive disorder 
with anxiety, residuals of rubella, a right ankle 
disability, and residuals of a dislocated left shoulder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.
 
In January 2008, the Veteran testified before a Decision 
Review Officer (DRO) at a hearing at the Huntington RO.  A 
copy of the transcript is of record.  

In December 2008, the Board denied entitlement to service 
connection for a depressive disorder with anxiety, residuals 
of rubella, a right ankle disability, and residuals of a 
dislocated left shoulder; and remanded the issue of 
entitlement to service connection for PTSD for additional 
development.  The case has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

On November 19, 2008, the Huntington RO received a VA Form 9 
wherein the Veteran requested a hearing at a local VA office 
before a member of the Board.  This document was not 
associated with the claims file at the time of the Board's 
December 1, 2008 decision.  



CONCLUSION OF LAW

The criteria for vacating the December 1, 2008 Board 
decision insofar as it denied the claims of entitlement to 
service connection for a depressive disorder with anxiety, 
residuals of rubella, a right ankle disability, and 
residuals of a dislocated left shoulder have been met.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision when the Veteran 
is denied due process of law.  38 C.F.R. § 20.904(a).  
Prejudicial failure to afford the Veteran a hearing is an 
example of a circumstance where denial of due process of the 
law will be conceded.  38 C.F.R. § 20.904(a)(3).

Review of the claims file shows that the Veteran's appeal 
was initially transferred to the Board in June 2008.  There 
is no indication that the Veteran was advised that his file 
was being transferred or that he had 90 days to submit 
additional evidence, change his representative, or request a 
hearing.  See 38 C.F.R. § 20.1304 (2009).  

On November 19, 2008, the Huntington RO received a Form 9, 
wherein the Veteran requested a travel board hearing.    

On December 1, 2008, the Board issued a decision denying 
entitlement to service connection for a depressive disorder 
with anxiety, residuals of rubella, a right ankle 
disability, and residuals of a dislocated left shoulder.  

The November 2008 Form 9 was forwarded to the Board, where 
it was received following its decision, on December 18, 
2008.  Thereafter, it was returned to the RO and 
subsequently associated with the claims file.

On review, there is no evidence that the Veteran was advised 
that his file had been transferred to the Board, and he 
appropriately sent his request for a travel board hearing to 
the RO prior to the Board's decision.  The Veteran was not 
afforded the requested hearing and therefore, was denied due 
process.  See 38 C.F.R. § 20.904(a)(3).  


ORDER

The Board's December 1, 2008 decision, insofar as it denied 
entitlement to service connection for a depressive disorder 
with anxiety, residuals of rubella, a right ankle 
disability, and residuals of a dislocated left shoulder is 
vacated.  


REMAND

As noted, in the November 2008 Form 9, the Veteran requested 
a travel board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC is to schedule the Veteran for 
a travel board hearing.  Provide the 
Veteran and his representative reasonable 
advance notice of the date, time, and 
location of the hearing.  A copy of the 
notice letter must be associated with the 
claims file.  If the Veteran no longer 
desires to appear at a Board hearing he 
should inform VA of that fact in writing.  





	
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


